t c memo united_states tax_court larry o arobo and sletta hughes arobo petitioners v commissioner of internal revenue respondent docket no filed date glen e frost michael y goldberg and jessica f marine for petitioner larry o arobo john b snyder iii for petitioner sletta hughes arobo nancy m gilmore and david a indek for respondent memorandum findings_of_fact and opinion jacobs judge respondent internal_revenue_service or irs determined deficiencies additions to tax and penalties against petitioners husband and wife for and years involved as follows year additions to tax penalties sec sec deficiency a a dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number petitioners filed a petition for redetermination in this court the parties reached a settlement before trial and filed a stipulation of settled issues resolving all issues except whether sletta hughes arobo is entitled to relief from joint_and_several_liability under sec_6015 and f for each year involved unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years involved all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts involving the remaining issue presented in this case are stipulated and are so found petitioners resided in maryland at the time they filed their petition their marriage has seen its ups and downs petitioners briefly separated at an undisclosed date in they reconciled and resumed living together at all relevant times larry o arobo was the family’s primary financial provider mrs arobo holds an associate’s degree in merchandising but has no business experience she was employed by public school employees’ child development program in and helping hands enrichment in and howard county public schools hcps in and for hcps she worked as a professional instructional assistant in an alternative educational program for at-risk children who struggled with poor attendance low grades and similar issues she earned dollar_figure in dollar_figure in dollar_figure in and dollar_figure in mrs arobo has never taken an accounting course nor does she have any accounting experience her employment has always been in the education field mrs arobo’s only other taxable_income was interest_income of dollar_figure dollar_figure and dollar_figure for and respectively mr arobo was the sole owner of capital markets llc a mortgage origination company during the years involved the company had numerous bank accounts it ceased doing business in mrs arobo was not involved in the operation of the company during the years involved mrs arobo had her own checking and savings accounts mr arobo had his own checking account in addition petitioners had two joint bank accounts mr arobo regularly borrowed money from mrs arobo to pay those of his company’s vendors who would do business only in cash mrs arobo obtained the cash from her separate bank accounts mr arobo repaid his wife by check drawn either on one of his company’s accounts or on his individual_account petitioners jointly own the marital home which mrs arobo inherited from her parents the house was subject_to a mortgage at the time of the inheritance petitioners refinanced the house in and took out a second mortgage in the monthly mortgage payment on the house from to the present ranged from dollar_figure to dollar_figure the mortgage on the house presently is in foreclosure mr arobo drives a mercedes vehicle and mrs arobo drives a bmw petitioners have two daughters during the years involved the elder daughter attended college aside from spending money while attending college petitioners did not provide that daughter with financial support petitioners’ youngest daughter attended public school mrs arobo paid the household bills mr arobo regularly gave mrs arobo checks drawn on his individual_account or on one of the company’s accounts to pay household expenses and or the mortgage petitioners’ federal_income_tax return for each year involved was filed late petitioners’ income_tax return for was filed on date the irs commenced an audit of that return in date petitioners filed their income_tax return on date and their and income_tax returns on date while the return was under audit through the irs examining agent mr arobo was responsible for the preparation and filing of petitioners’ income_tax returns mrs arobo did not review the returns rather she entrusted her husband and just signed them she testified that she learned that mr arobo had failed to file their and tax returns only when they were contacted by the irs the and income_tax returns each reported on the first page on line a business loss and negative adjusted_gross_income the and income_tax returns reported adjusted_gross_income of dollar_figure and dollar_figure respectively no business income or loss was reported on and no schedule c profit or loss from business was attached to either the return or the tax_return each year’s tax_return reflected a tax overpayment the irs examining agent expanded his audit of petitioners’ tax_return to include petitioners’ and tax returns the agent reviewed the petitioners attached schedules c-ez net profit from business to their and tax returns regarding primrose title settlement services a notary services company that mr arobo owned these schedules c-ez reported no gross_receipts or expenses schedules c attached to petitioners’ and income_tax returns the and schedules c reported the following year gross_receipts total expenses dollar_figure big_number dollar_figure big_number net_loss dollar_figure big_number the irs agent doubted the correctness of the amounts of income reported on the returns believing the amounts of income reported to be understated the agent reconstructed capital markets’ gross_receipts using the bank_deposits method the agent determined that petitioners underreported capital markets’ gross_receipts as well as petitioners’ dividend income as follows year unreported gross_receipts unreported dividend income dollar_figure big_number big_number big_number -0- -0- dollar_figure big_number petitioners failed to substantiate their reported business_expenses therefore the irs disallowed deductions for all these expenses on date the irs issued petitioners a notice_of_deficiency for the years involved on date petitioners filed a petition in this court seeking redetermination of the deficiencies determined by the irs on date the parties filed a stipulation of settled issues agreeing that capital markets’ gross_receipts were underreported as follows year agreed underreported gross_receipts dollar_figure big_number big_number big_number further the irs agreed that capital markets was entitled to schedule c deductions of dollar_figure for and dollar_figure for respectively and that petitioners were entitled to deductions on schedule a itemized_deductions of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for respectively upon the recommendation of mr arobo’s attorney mrs arobo prepared a form_8857 request for innocent spouse relief which she signed on date she submitted the form to the irs on an unspecified day that month mrs arobo testified that when she submitted form_8857 she did not know the progress of petitioners’ case in this court mr arobo testified that recently he had found employment with a financial company which he anticipates will provide him with funds to pay petitioners’ outstanding income_tax liabilities opinion i sec_6015 relief introduction in general married taxpayers who file a joint federal_income_tax return under the provisions of sec_6013 and d are jointly and severally liable for the tax reported or reportable on the tax_return sec_6015 provides that a spouse who has made a joint_return may elect to seek relief from joint_and_several_liability under subsection b sec_6015 provides that a taxpayer will be relieved of liability for an understatement_of_tax if a a joint_return was made for the taxable_year in question b there is an understatement_of_tax attributable to erroneous items of the nonrequesting spouse c the requesting spouse establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the deficiency attributable to the understatement and e the requesting spouse elects to invoke subsection b within two years after the date the secretary has begun collection actions with respect to the requesting spouse the requirements of sec_6015 are conjunctive failure of a requesting spouse to satisfy any one of the elements precludes relief 119_tc_306 aff’d 101_fedappx_34 6th cir the requesting spouse bears the burden of proving entitlement to sec_6015 relief sought id pincite respondent concedes that mrs arobo satisfies the requirements of sec_6015 b and e but asserts she does not meet the requirements of subparagraphs c whether the requesting spouse established that she he did not know and had no reason to know there was an understatement in income_tax and d whether it would be inequitable to hold the requesting spouse liable for the deficiency because we agree with respondent that the requirements of sec_6015 have not been met we do not address the requirements of subparagraph d sec_6015 reason to know a taxpayer who signs a return is generally charged with constructive knowledge of its contents 132_tc_203 sec_6015 requires that the spouse requesting relief must establish that he she did not know and had no reason to know of the understatement_of_tax on the returns an individual has reason to know of the understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the understatement 121_tc_73 see sec_1_6015-2 income_tax regs consequently the requesting spouse has a duty_of inquiry with respect to the income_tax return filed 114_tc_276 the duty_of inquiry is subjective focusing on the individual seeking relief smith v commissioner tcmemo_2009_237 factors to be considered in making this determination are the requesting spouse’s level of education the requesting spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couple’s finances see 992_f2d_1256 2d cir the requirement in sec_6015 is virtually identical to the same requirement of former sec_6013 therefore cases interpreting former sec_6013 remain instructive to our analysis doyle v commissioner tcmemo_2004_35 wl at aff’g tcmemo_1992_228 we believe mrs arobo had reason to know of the understatement_of_tax on petitioners’ returns for each year involved petitioners filed each of the and tax returns many years late when petitioners’ tax_return was ultimately filed and a dollar_figure loss was reported mrs arobo should have suspected that something might be amiss the returns for and were filed only after the return was under irs examination under the facts and circumstances present in this case we would expect a reasonably prudent person in the position of mrs arobo to be diligent vigilant and circumspect and that he she would carefully review the and tax returns for accuracy mrs arobo was a college-educated individual she knew or should have known of her responsibility to file an accurate tax_return especially in view of the fact that she taught at-risk students to be responsible she knew that the returns had been filed because petitioners had been contacted by the irs that knowledge should have put her on notice that petitioners’ and tax returns would likely be subject_to scrutiny even a cursory review of each year’s tax_return would have revealed that mr arobo’s mortgage origination business had reported on line of the first page of each return substantial losses for and and that no business income or loss was reported for and mrs arobo as a reasonably prudent person had a duty to question mr arobo as to the accuracy of the and tax returns but she did not rather she signed each tax_return without inspection and a taxpayer who files a joint_return with her spouse has a duty to inquire and may not avoid that duty by turning a blind eye to the contents of the joint_return 887_f2d_959 9th cir citing levin v commissioner t c memo work v commissioner tcmemo_2014_190 at mrs arobo was responsible for paying the family’s bills had she reviewed the tax returns she would have seen that the returns reported no net business income for four years and yet the family’s standard of living was not diminished see 112_f3d_1258 5th cir tax returns setting forth ‘dramatic deductions’ will generally put a reasonable taxpayer on notice that further investigation is warranted aff’g in part rev’g in part tcmemo_1995_572 levin v commissioner tcmemo_1987_67 spouse requesting relief had a duty to inquire about large deductions reported on the face of the joint tax_return and could not escape her responsibilities by ignoring the contents of the return when signing as there was no indication that mr arobo was deceitful or evasive with respect to the family’s finances mrs arobo cannot escape her responsibility to be informed of the contents of the joint tax_return in sum we find that mrs arobo had reason to know of the understatements on each of the returns within the meaning of sec_6015 we thus hold that mrs arobo is not entitled to the requested relief from joint_and_several_liability under sec_6015 ii sec_6015 equitable relief sec_6015 provides for equitable relief under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency and relief is not available to the requesting spouse under subsection b or c the requesting spouse has the burden of proving that he she is entitled to relief alt v commissioner t c pincite we apply a de novo scope and standard of review in reviewing the requesting spouse’s prayer for relief porter v commissioner t c pincite the irs concedes that mrs arobo meets the requirement of sec_6015 in that relief is not available under subsection b or c with respect to sec_6015 the commissioner published revproc_2013_34 2013_43_irb_397 outlining the factors the irs normally considers in deciding whether sec_6015 relief should be granted while this court is not bound by irs revenue procedures we often look to them for guidance hollimon v commissioner tcmemo_2015_157 at see 136_tc_432 revproc_2013_34 i r b pincite sets forth a three-step procedure to be followed in evaluating requests for relief section dollar_figure lists seven threshold conditions which must be met section dollar_figure lists circumstances in which the irs will make streamlined relief determinations and section dollar_figure sets forth nonexclusive factors that the irs will consider in determining whether equitable relief should be granted because it would be inequitable to hold a requesting spouse jointly and severally liable the irs concedes that mrs arobo meets the threshold requirements of sec_4 and mrs arobo concedes she does not qualify for the streamlined procedures of sec_4 hence we focus on the nonexclusive factors of sec_4 revproc_2013_34 sec_4 provides a list of nonexclusive factors to be weighed by the commissioner in making a decision they include a marital status ie do the spouses remain together b economic hardship c knowledge or reason to know of the requesting spouse d legal_obligation arising from a divorce decree or other binding agreement e significant benefit gained by the requesting spouse f compliance with income_tax laws and g mental or physical health at the time of filing the request for relief no single factor is determinative and all factors are considered and weighed appropriately kellam v commissioner tcmemo_2013_186 at the parties agree that factors a marital status f tax compliance and g mental physical health are neutral and that the legal_obligation factor is inapplicable accordingly we limit our inquiry to factors b economic hardship c knowledge or reason to know and e significant benefit economic hardship revproc_2013_34 sec_4 b provides that an economic hardship exists if satisfaction of the tax_liability in whole or in part will cause the requesting spouse to be unable to pay reasonable basic living_expenses whether a requesting spouse will suffer economic hardship is based on rules similar to those in sec_301_6343-1 proced admin regs the facts and circumstances considered include the requesting spouse’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation and current tax_payments and any extraordinary circumstances such as special educational expenses a medical catastrophe or a natural disaster id in addition the irs considers the requesting spouse’s current income including how the requesting spouse’s income compares to federal poverty guidelines and assets in comparison with his her expenses revproc_2013_34 sec_4 b factor b economic hardship weighs in favor of relief where the requesting spouse would suffer economic hardship if relief were denied and is neutral where the requesting spouse would not suffer such hardship if relief were denied id mrs arobo stated on form_8857 that her monthly income in was dollar_figure and that her monthly expenses were dollar_figure thus her monthly expenses do not exceed her monthly income moreover mr arobo testifies that he expects to be able to pay petitioners’ liability consequently mrs arobo has not proven she will suffer economic hardship if we deny relief we find factor b is neutral knowledge or reason to know under this factor we examine whether the requesting spouse knew or had reason to know that there was an understatement or deficiency on the joint income_tax return or knew or had reason to know that the nonrequesting spouse would not or could not pay a reported but unpaid tax_liability see id sec_4 c ii the factors enunciated in the revenue_procedure are essentially the same as those relied upon by sec_6015 as discussed in section i supra mrs there were no underpayment_of_tax reported on the joint returns for any of the years involved arobo had reason to know of the understatements of tax moreover mrs arobo has not claimed that she was abused by mr arobo or that he restricted her access to financial information we find factor c weighs against relief significant benefit under this factor we consider whether the requesting spouse received a significant benefit beyond normal support from the unpaid income_tax_liability revproc_2013_34 sec_4 e normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite this factor will weigh in favor of relief if the nonrequesting spouse significantly benefited from the unpaid tax or understatement and the requesting spouse had little or no benefit or the nonrequesting spouse enjoyed the benefit to the requesting spouse’s detriment id petitioners testified that they used their income to maintain their lifestyle if mr arobo’s mortgage origination business had suffered the losses reported or had no income petitioners’ standard of living would have been significantly decreased thus mrs arobo as well as mr arobo received the benefit of paying no tax on hundreds of thousands of dollars petitioners provided no documentation regarding the disposition of that benefit because mrs arobo bears the burden of proving that she did not receive a significant benefit from the unreported income but did not this factor weighs against granting her relief conclusion mrs arobo is not entitled to relief from joint_and_several_liability under sec_6015 for any of the years involved no factor supports the requested relief and the totality of the circumstances surrounding mrs arobo’s reason to have known of the understatements on petitioners’ tax returns makes clear that it would not be inequitable to deny her the relief sought to reflect concessions made in the stipulation of settled issues decision will be entered under rule
